Dismissed and Memorandum Opinion filed March 13, 2008







Dismissed
and Memorandum Opinion filed March 13, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00928-CV
____________
 
STEVEN A. CLARK, Appellant
 
V.
 
MELISSA NEWMAN, Appellee
 

 
On Appeal from the 300th District Court 
Brazoria County,
Texas
Trial Court Cause
No. 42728
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 29, 2007.  On November 29, 2007, this
court ordered the parties to attend mediation.  On February 29, 2008, appellant
filed a motion to dismiss the appeal because the case settled at mediation.  See
Tex. R. App. P. 42.1.  The motion
is granted. 
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
13, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.